                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JOHN M. JACOBS,

                   Plaintiff,
                                                    Case No. 20-cv-409-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff indicates that he is

not employed, not married, and he has no dependents he is responsible for

supporting. Dkt. No. 2 at 1. The only income listed by the plaintiff is $196 per

month in federal food stamps, id. at 2, and his only monthly expenses are $196

in other household expenses, id. at 2-3. The plaintiff does not own his home,


                                          1
he owns a 2002 Chrysler Concord worth approximately $1,200, he owns no

other property of value, and he has no cash on hand or in a checking or

savings account. Id. at 3-4. The plaintiff states, “I live with my girlfriend. She

owns the home we live in. She pays for all expenses for the home. She is

unemployed but receives Social Security benefits (disability) + private disability

benefits.” Id. at 4. The plaintiff has demonstrated that he cannot pay the $350

filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied benefits because

the Commissioner determined that he was not disabled, dkt. no. 1 at 1, but

that the plaintiff suffers from the disabling conditions of clinical obesity, left

knee disorder, degenerative joint disease of the right shoulder, status post right

shoulder surgery, chronic obstructive pulmonary disease and obstructive sleep

apnea, id. at 2. The complaint states that the Administrative Law Judge

determined that the plaintiff did not have an impairment or combination of

                                          2
impairments that met or equaled the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1; that the ALJ found the plaintiff

had the residual functional capacity to perform sedentary exertional work as

defined in 20 CFR §§404.1567(a) and 416.967(a), with some restrictions; and

that given such residual functional capacity and considering the plaintiff’s age,

education and work experience, there are jobs existing in the national economy

that the plaintiff could perform. Id. at 2-3. The complaint alleges that the ALJ’s

determination is not supported by the substantial evidence provisions of the

Social Security Administration regulations, is contrary to law, and is based

upon an abuse of discretion. Id. at 3. At this early stage in the case, and based

on the information in the plaintiff’s complaint, the court concludes that there

may be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 18th day of March, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
